Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-21-2004

USA v. Peppers
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3391




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Peppers" (2004). 2004 Decisions. Paper 795.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/795


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 03-3391
                                      __________

                           UNITED STATES OF AMERICA

                                           v.

                                  RONNIE PEPPERS,
                                                 Appellant.
                                    __________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                           Civil Action No. 1:00-CR-00105
                      District Judge: Honorable Sylvia H. Rambo


                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                   April 20, 2004
                                   ___________

               Before: SCIRICA, GARTH, and BRIGHT,* Circuit Judges

                            (Opinion Filed: April 21, 2004 )

                                       OPINION
                                      __________




   *
      Honorable Myron H. Bright, United States Court of Appeals for the Eighth Circuit,
sitting by designation.
Garth, Circuit Judge:

       Ronnie Peppers argues on appeal that the criminal statute to which he

unconditionally pled guilty in the District Court is unconstitutional. For the reasons set

forth below, we will affirm.

                                             I.

       Because we write solely for the benefit of the parties, we recount the facts and the

procedural history of this case only as they are relevant to the following discussion.

       In November 2000, the federal government charged Peppers with, among other

things, committing first-degree murder. Just before jury selection was to begin, Peppers

announced that he wished to represent himself but the District Court Judge denied his

request. A jury subsequently convicted Peppers and the District Court Judge sentenced

him to life in prison plus five years. On appeal a three-judge panel of our Court vacated

Peppers’s conviction and remanded for a new trial because it determined that the District

Court Judge had not properly ruled on Peppers’s request to represent himself at trial. See

United States v. Peppers, 302 F.3d 120 (3d Cir. 2002).

       On remand, Peppers entered into a plea agreement with the United States Attorney

for the Middle District of Pennsylvania. In exchange for the United States Attorney’s

promise to drop all of the other charges and to seek only an agreed-upon fifteen-year

sentence, Peppers agreed to plead guilty to possessing a .22 caliber revolver as an armed

career criminal in violation of 18 U.S.C. § 922(g)(1) (the “felon-in-possession” statute).



                                             -2-
Following a hearing, the District Court Judge accepted Peppers’s guilty plea and

sentenced him to fifteen years in prison. The sentence also included five years of

supervised release, a $1,200 fine, and a $100 special assessment. At the hearing, Peppers

specifically acknowledged, through his attorney, that the revolver in question had traveled

in interstate commerce.

        Immediately following his sentencing, Peppers filed a notice of appeal. He argues

on appeal that his conviction must be vacated because the felon-in-possession statute is

unconstitutional insofar that it exceeds the powers granted to Congress under the

Commerce Clause.

                                             II.

        We have jurisdiction to hear this appeal pursuant to 28 U.S.C. § 1291. Our

standard of review is “plain error” because Peppers acknowledges that he did not raise the

Commerce Clause argument before the District Court. See United States v. Gricco, 277

F.3d 339, 350 (3d Cir. 2002). Under plain error review, we may grant relief only if the

District Court committed an error, it was plain, and it affected substantial rights of the

defendant. United States v. Olano, 507 U.S. 725, 732 (1993).

                                             III.

        Peppers’s argument is fairly simple. He contends that the felon-in-possession

statute,1 which makes it illegal for any person who has been convicted of a crime



   1
       18 U.S.C. § 922(g)(1).

                                             -3-
punishable by at least one year in prison to possess “in or affecting commerce” any

firearm, is unconstitutional because it does not require the government to prove that the

firearm had a “substantial effect” on interstate commerce. While Peppers concedes in his

appellate brief that our Court rejected this very argument in United States v.

Singletary, 268 F.3d 196 (3d Cir. 2001), which is binding precedent, Peppers explains

that the United States Supreme Court has not yet addressed this issue and he therefore

raises it before our Court simply to preserve it for review by the Supreme Court.

       We could easily affirm Peppers’s conviction under Singletary (thereby clearing the

way for Peppers to petition the Supreme Court for review), but the government asks us to

take a different tack. The government contends that Peppers waived his right to challenge

the constitutionality of the felon-in-possession statute by voluntarily entering a guilty plea

in the District Court. See Woodward v. United States, 426 F.2d 959, 964 (3d Cir. 1970)

(“A[n unconditional] plea of guilty waives all non-jurisdictional defenses . . . .”); Abram

v. United States, 398 F.2d 350, 350 (3d Cir. 1968) (same). The government therefore

asks us to either dismiss Peppers’s appeal or summarily affirm his conviction without

reaching the merits of his argument. In response to the government’s request, Peppers

does not dispute that an unconditional guilty plea waives all non-jurisdictional defects.

He contends, however, that “[t]he preclusive effects of guilty pleas do not apply . . . to

constitutional claims that go ‘to the very power of the state to bring the defendant into

court to answer the charge brought against him.’” (Reply Br. at 1 (quoting Blackledge v.



                                             -4-
Perry, 417 U.S. 21, 30 (1974).) We disagree.

       While Peppers’s claim raises an issue of legislative jurisdiction, see United States

v. Ryan, 41 F.3d 361, 363-64 (8th Cir. 1994) (describing Commere Clause claim as “a

question of legislative jurisdiction”), that did not affect the District Court’s jurisdiction to

accept his guilty plea. One of our sister circuits recently considered this distinction also

in the context of an appeal from an unconditional guilty plea, albeit interpreting a

different statute, and gave the following explanation:

       Martin’s argument rests on the concept that a guilty plea does not waive
       jurisdictional defenses to the crime at issue. United States v. Nash, 29 F.3d
       1195, 1201 (7th Cir. 1994). But the nexus with interstate commerce, which
       courts frequently call the “jurisdictional element,” is simply one of the
       essential elements of § 844(i). Although courts frequently call it the
       “jurisdictional element” of the statute, it is “jurisdictional” only in the
       shorthand sense that without that nexus, there can be no federal crime under
       the bombing statute. Kanar v. United States, 118 F.3d 527, 530 (7th Cir.
       1997). It is not jurisdictional in the sense that it affects a court’s subject
       matter jurisdiction, i.e., a court’s constitutional or statutory power to
       adjudicate a case, here authorized by 18 U.S.C. § 3231. See Steel Co. v.
       Citizens for a Better Env’t, 523 U.S. 83, 89, 118 S. Ct. 1003, 1010, 140 L.
       Ed.2d 210 (1998). This court has recognized for decades that, despite
       defendants’ tendency to “confuse[ ] facts essential to be alleged as elements
       of the crime with jurisdictional requirements arising as a matter of law,”
       once a defendant pleads guilty in “[a] court which has jurisdiction of the
       subject matter and of the defendant, as did the court in the instant case,”
       the court’s judgment cannot be assailed on grounds that the government
       has not met its burden of proving “so-called jurisdictional facts.” United
       States v. Hoyland, 264 F.2d 346, 352-53 (7th Cir. 1959); La Fever v. United
       States, 279 F.2d 833, 834 (7th Cir. 1960). Even if the government fails to
       establish the connection to interstate commerce, the district court is not
       deprived of jurisdiction to hear the case. See generally Steel Co., 118 S. Ct.
       at 1010- 13.

United States v. Martin, 147 F.3d 529, 531-32 (7th Cir. 1997) (emphasis added).

                                               -5-
       The same holds true here. Even assuming that the jurisdictional element was

missing (an assumption we explicitly rejected in Singletary), the District Court still had

subject matter jurisdiction to accept Peppers’s guilty plea.1 Because Peppers does not

contend that his guilty plea was involuntary, he is foreclosed from raising his Commerce

Clause claim on appeal.

       For the foregoing reasons, the judgment of the District Court will be AFFIRMED.




   1
      For the same reason, our decision in United States v. Spinner, 180 F.3d 514 (3d Cir.
1999) does not rescue Peppers’s claim. In Spinner, the defendant had pled guilty to
“access device fraud.” Id. at 515. On appeal, the defendant argued that his conviction
had to be vacated because the United States had neglected to allege the interstate
commerce element of the crime in the indictment. Id. Under the applicable statute,
access device fraud is a crime only if the “offense affects interstate or foreign commerce.”
18 U.S.C. § 1029(a)(5). Here, the indictment specifically alleged that Peppers “did
knowingly possess, in and affecting commerce, a firearm.” (Joint Appendix at 34.)
Moreover, Peppers acknowledged at his guilty plea hearing that the revolver had traveled
in interstate commerce. Thus, Peppers, unlike the defendant in Spinner, cannot claim that
the District Court lacked jurisdiction because the indictment on its face was missing the
interstate commerce element. Rather, Peppers alleges that the interstate commerce
element contained in the statute is not exacting enough, which, again, goes to legislative
jurisdiction.

                                             -6-